
	
		I
		112th CONGRESS
		2d Session
		H. R. 6035
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2012
			Ms. Richardson (for
			 herself and Mr. Rangel) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To promote permanent families for children, privacy and
		  safety for unwed mothers, responsible fatherhood, and security for adoptive
		  parents by establishing a National Responsible Father Registry and encouraging
		  States to enter into agreements to contribute the information contained in the
		  State’s Responsible Father Registry to the National Responsible Father
		  Registry, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Adoption and Promoting
			 Responsible Fatherhood Act of 2012.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)Responsible father
			 registries, also known as possible father registries or putative father
			 registries, exist in as many as 34 States.
				(2)The Supreme Court
			 of the United States in Lehr v. Robertson (463 U.S. 248) (1983), found
			 responsible father registries to be constitutional.
				(3)Responsible father
			 registries help to speed up the stable placement of children by providing a
			 mechanism to determine whether there are any possible fathers who may have an
			 interest in participating in the placement decisions of the child so that the
			 possible father can timely assert his rights or so that the father’s rights can
			 be waived, surrendered, or terminated and the child made available for adoption
			 or placement.
				(4)Responsible father
			 registries protect the privacy and safety of unwed mothers by removing the
			 burden from the mother to provide information about any possible fathers,
			 disclosure of which would be an invasion of her privacy and may cause harm to
			 the mother, particularly in the case of rape or domestic violence.
				(5)Responsible father
			 registries serve to protect the rights of men who wish to be involved in the
			 placement decisions of a child they believe they may have fathered by creating
			 a mechanism for such men to undertake responsibility and to protect their
			 rights without having to rely upon others to protect their rights, and to
			 indicate their desire to be notified in a timely manner of certain legal
			 proceedings related to the child, including proceedings related to termination
			 of rights, adoption, and the placement of the child into State custody.
				(6)Responsible father
			 registries protect the privacy of possible fathers by providing a mechanism for
			 men to submit identifying information to a database with restricted
			 access.
				(7)Responsible father
			 registries protect the interests of adoptive parents and increase the security
			 of adoptions by reducing the risk that possible fathers cannot be located in a
			 timely manner. One of the biggest risks to the finalization of an adoption is
			 the inability of the parties to an adoption proceeding to timely locate the
			 possible fathers. When possible fathers are not provided with timely notice of
			 an adoption proceeding related to a child they may have fathered and discover
			 such proceeding later, the adoption proceeding often is delayed or disrupted.
			 In addition to causing emotional stress and significant costs associated with
			 this problem, such cases, particularly when they attract media attention,
			 create a chilling effect on adoption in that prospective adoptive parents may
			 decide not to pursue the option of adoption for fear that they will be involved
			 in a such a case.
				(8)Interstate travel
			 of mothers and the filing of legal actions relating to a child in a State other
			 than the State in which a possible father may have registered may circumvent
			 and eliminate the protections such unwed mothers and possible fathers are
			 provided by the individual State Responsible Father Registries, because there
			 are no agreements or mechanisms between the States to identify or to provide
			 notice to possible fathers who have registered in another State.
				(9)The inability of
			 States to coordinate and cross-check their responsible father registries may
			 jeopardize or delay the placement of the child in a permanent home and
			 undermines the benefits to unwed mothers, protections intended for registered
			 possible fathers, and security for adoptive parents that State registries are
			 intended to afford.
				(b)PurposesThe purposes of this Act are—
				(1)to provide for a
			 national database that would accept possible father registrations from
			 participating State Responsible Father Registries and directly from possible
			 fathers, and would transmit the results of specific searches of such
			 registrations to authorized parties involved in any State’s proceedings,
			 whether the State participates in the national registry or not, for adoption,
			 the placement of a child in State custody, or the termination of a father’s
			 rights;
				(2)to enable children
			 to find a permanent home more quickly by providing identifying information on
			 possible fathers thereby enabling the fathers’ rights to be addressed in a more
			 timely manner;
				(3)to remove the
			 burden from the mother of having to identify potential fathers, to protect her
			 privacy and safety, especially in cases of rape or domestic violence;
				(4)to empower men to
			 take responsibility for the protection of their rights by enabling them to
			 register in a participating State or directly with the national registry,
			 increasing the likelihood of men receiving notice of a proceeding in another
			 State and reducing the opportunity for the mother to deprive a possible father
			 of the ability to assert his rights by withholding accurate information
			 concerning the possible father, by moving, or by traveling to another State;
			 and
				(5)to reduce the risk
			 to prospective adoptive parents of delayed or disrupted placements resulting
			 from challenges to adoptions due to a possible father’s untimely receipt of
			 notice of such proceedings.
				3.Registries to
			 facilitate adoptionsPart B of
			 title IV of the Social Security Act
			 (42 U.S.C. 620 et seq.) is amended by adding at the end the following:
			
				3National and State
				Responsible Father Registries to facilitate adoptions
					440.DefinitionsIn this subpart:
						(1)Business
				dayThe term business day means a day on which
				Federal or State offices, as applicable, are open for regular business.
						(2)Eligible
				partyThe term eligible party means—
							(A)public and
				licensed private adoption or child placement agencies gathering information for
				a planned or pending adoption or the termination of rights of 1 or more
				possible fathers;
							(B)licensed attorneys
				representing a party in a planned or pending adoption or in the termination of
				rights of 1 or more possible fathers;
							(C)State agencies or
				entities responsible for the placement of children; and
							(D)State
				courts.
							(3)National
				Responsible Father RegistryThe term National Responsible
				Father Registry means the registry established and maintained under
				section 441.
						(4)NoticeThe
				term notice means notice to all possible fathers of a proceeding
				sufficient to satisfy the notice requirements of the law of the State in which
				the proceeding is pending.
						(5)Pending
				adoptionThe term pending adoption means any
				adoption in which an adoption petition has been filed and is still pending with
				a court pursuant to State law.
						(6)Planned
				adoptionThe term planned adoption means any plan
				for the adoption of a child or children in which the birth mother has contacted
				an attorney or a public or licensed private adoption agency about placing her
				child for adoption, or in which a public or licensed private adoption agency is
				working to place a child for adoption.
						(7)ProceedingThe
				term proceeding means a proceeding relating to a child that a
				possible father has or may have fathered regarding a planned or pending
				adoption of the child, the entry of the child into State custody, or the
				termination of a possible father’s rights to the child.
						(8)Possible
				fatherThe term possible father or putative
				father means a man who has had sexual relations with a woman to whom he
				is not married and is therefore presumed to know that such woman may be
				pregnant as a result of such relations.
						(9)SearchThe
				term search means a request for information regarding the
				existence of all possible fathers related to a child that is the subject of a
				proceeding.
						(10)State
				Responsible Father RegistryThe term State Responsible
				Father Registry means, with respect to a State, the registry established
				or modified and maintained under section 443 for that State.
						(11)Participating
				StateThe term participating State means a State
				that has entered into an agreement with the Secretary under section 442.
						441.National
				Responsible Father Registry
						(a)Establishment
				and maintenance
							(1)In
				generalNot later than the date that is 180 days after the date
				of enactment of this subpart, the Secretary shall establish and maintain an
				automated National Responsible Father Registry that contains the information
				described in section 443(c) and that provides a mechanism for men to register
				such information directly with the National Responsible Father Registry.
							(2)Data entry and
				deletion requirements
								(A)Data
				entryInformation transmitted by a State or a possible father
				under section 443(d)(2) shall be entered into the National Responsible Father
				Registry not later than the date that is 2 business days after the date on
				which such information is received.
								(B)Responsible
				father registrationThe Secretary shall establish procedures
				under which a possible father may submit the information described in section
				443(c) directly to the Secretary for the purpose of including such information
				in the National Responsible Father Registry. Such procedures shall—
									(i)require the
				possible father to verify by submission of a sworn statement or such other
				means as the Secretary determines appropriate that the information submitted is
				his own personal information and that it is true and correct to the best of his
				knowledge;
									(ii)provide that no
				fee shall be charged to the possible father for registering in the National
				Responsible Father Registry; and
									(iii)allow possible
				fathers to submit registrations by mail or electronic means.
									(C)Application of
				federal penalties for submission of false informationAny person
				who knowingly submits false information to the National Responsible Father
				Registry directly or indirectly through transmission of information submitted
				to a State Responsible Father Registry shall be subject to penalties in
				accordance with the provisions of section 1001 of title 18, United States
				Code.
								(D)Deletion of
				dataInformation entered into the National Responsible Father
				Registry shall remain in the registry for not less than 20 years from the date
				of entry.
								(3)Access to
				information in the National Responsible Father Registry
								(A)In
				generalSubject to subparagraph (B), access to the information
				contained in the National Responsible Father Registry is limited to an eligible
				party.
								(B)Limited access
				for registrantsEach possible father who registers in the
				National Responsible Father Registry may file a search request with the
				Secretary for the limited purpose of confirming that the information he
				provided is contained in the National Registry.
								(4)Search
				requests
								(A)By an eligible
				partyThe Secretary shall accept a request from an eligible party
				to search the National Responsible Father Registry only if the request has been
				verified for authenticity.
								(B)By a
				registrantThe Secretary shall accept a request from a possible
				father who has registered in the National Responsible Father Registry to search
				the National Responsible Father Registry only if the request has been verified
				for authenticity.
								(C)FeeThe
				Secretary is authorized to charge a reasonable fee for a search conducted under
				this section.
								(5)Limitation on
				disclosure of informationNo information contained in the
				National Responsible Father Registry shall be disclosed to any person if the
				disclosure of the information would contravene a national security interest of
				the United States or if the disclosure would compromise the confidentiality of
				census data.
							(6)Methods for
				requesting a search of the national databaseAn eligible party
				may request a search under this section either electronically or through the
				mail.
							(7)Certificate of
				search
								(A)IssuanceWithin
				2 business days of receipt of a search request, the Secretary shall issue by
				mail or electronic means a certificate of search to the person who requested
				the search.
								(B)Contents of
				eligible party searchThe certificate of search on behalf of an
				eligible party shall contain—
									(i)the names and most
				recent contact information for all possible fathers who are registered in the
				National Responsible Father Registry or registered in any participating State
				Responsible Father Registry;
									(ii)the latest date
				through which data in the National Responsible Father Registry has been
				updated; and
									(iii)the list of the
				State Responsible Father Registries whose data is included in the search
				database and the date through which the data from each participating State was
				last updated.
									(C)Contents of
				registrant searchThe certificate of search on behalf of a
				possible father who has registered in the National Responsible Father Registry
				shall only contain the information provided to the Secretary by the registrant
				himself or provided by the registrant to a participating State registry and
				transmitted by that State registry to the Secretary.
								(D)Effect of
				certificateA certificate of search issued under subparagraph (B)
				shall serve as evidence of efforts by the eligible party who requested the
				search to locate a possible father in order to provide those possible fathers
				identified in the certificate with notice of a proceeding.
								(b)National
				educational campaignThe Secretary shall establish a nationwide
				responsible fatherhood and responsible father registry educational campaign
				that is designed to inform possible fathers, unwed mothers, possible adoptive
				parents, and eligible parties of the existence of the National Responsible
				Father Registry, the advantages of possible fathers registering either in the
				National Responsible Father Registry or a State Responsible Father Registry, or
				both, the rights and responsibilities of possible fathers, unwed mothers,
				possible adoptive parents, and eligible parties with regard to a proceeding,
				and the role of the National Responsible Father Registry and a State
				Responsible Father Registry in a proceeding.
						442.Agreements with
				States to promote responsible fatherhood
						(a)In
				generalThe Secretary shall
				use all reasonable efforts to encourage States to enter into an agreement with
				the Secretary to become a participating State under this subpart. Such
				agreements shall—
							(1)require that the
				State comply with the requirements for State Responsible Father Registries
				under section 443;
							(2)require that the
				State provide for a process under which a registered possible father will
				receive notice of a proceeding at the most recent address he provided to the
				registry, within State determined guidelines and time limits;
							(3)require the State
				to provide annual reviews and reports to the Secretary on the State Responsible
				Father Registry, including such information as may be necessary to measure
				compliance with the requirements under this subpart;
							(4)require the State
				to, in accordance with standards prescribed by the Secretary, cooperate with
				other States and the Federal Government to assist individuals and governments
				in their efforts to locate and provide notice to possible fathers;
							(5)encourage the
				State to establish or designate a single organizational unit within the State
				that meets such staffing and organizational requirements as the Secretary may
				prescribe to administer the State Responsible Father Registry;
							(6)encourage the
				State to enter into cooperative agreements between the State and appropriate
				entities, such as those specified in section 443(e)(2), to assist the
				organizational unit established or designated to administer the State
				Responsible Father Registry;
							(7)encourage the
				State to amend its long-arm jurisdictional statute to ensure that personal
				jurisdiction is established in a proceeding for a father registered in the
				National Responsible Father Registry;
							(8)encourage States
				to develop, establish, and operate programs that are designed—
								(A)to improve the
				protection of the rights of possible fathers in a proceeding;
								(B)to assist mothers
				in making responsible plans for their children's future; and
								(C)to protect the
				privacy and safety of possible fathers and of birth mothers, including those
				who have been the victims of violence, by, among other things, enabling birth
				mothers to proceed with an adoption or placement plan without being required to
				disclose her sexual partners; and
								(9)encourage States
				to enact laws and regulations to address the pre-birth abandonment of a child
				by the biological father and abandonment of a child by the biological father
				subsequent to birth.
							(b)Grants To
				promote responsible fatherhoodAn agreement with a State that
				meets the requirements of subsection (a) may include a grant to the State as
				provided for under section 444.
						443.State
				Responsible Father Registries
						(a)Establishment
				and maintenance
							(1)In
				generalSubject to paragraph (2), each State that is a
				participating State under this subpart shall provide assurances to the
				Secretary that the State has, or will establish, and will maintain an automated
				responsible father registry that meets the requirements of this section.
							(2)Existing State
				Responsible Father RegistriesA State that has a responsible
				father registry in existence on the date of enactment of this subpart and
				desires to enter into an agreement with the Secretary under section 442 shall
				provide assurances to the Secretary that the State will, not later than 180
				days from the last day of the first regular session of the State legislature
				that begins after the date of enactment of this subpart, modify the registry to
				the extent necessary for the registry to meet the requirements of this section
				with respect to responsible fathers who register with the State on or after
				that day. For purposes of the previous sentence, in the case of a State that
				has a 2-year legislative session, each year of the session is considered to be
				a separate, regular session of the State legislature.
							(b)Registration
				with the State Responsible Father Registry
							(1)Submission of
				informationThe State shall establish procedures under which the
				possible father of a child may submit the information described in subsection
				(c) to the State for the purpose of including the information in the State
				Responsible Father Registry. Such procedures shall provide that, in order for
				the possible father to be entitled to notice of any proceeding, the possible
				father must submit information for inclusion in the State Responsible Father
				Registry within State-determined time limits.
							(2)VerificationThe
				procedures established under paragraph (1) shall require the possible father to
				verify by submission of a sworn statement or such other means as the State, in
				consultation with the Secretary, determines appropriate that the information
				submitted is his own personal information and that it is true and correct to
				the best of his knowledge.
							(c)ContentsWith
				respect to a child, the State Responsible Father Registry shall contain
				information sufficient to identify the possible father, which may include (but
				is not limited to)—
							(1)the name of the
				possible father (including any other names by which he may be known);
							(2)the date of birth
				of the possible father;
							(3)the Social
				Security number of the possible father, if any;
							(4)the State of issue
				and driver's license number of the possible father, if any;
							(5)the address
				provided by the possible father at which he requests notice;
							(6)all known
				telephone numbers for the possible father;
							(7)the name and
				address of the employer of the possible father, if any;
							(8)the name of the
				mother (including any other names by which she may be known);
							(9)the most recent
				address of the mother, if known;
							(10)the date of birth
				of the mother, if known;
							(11)the Social
				Security number of the mother, if known;
							(12)the State of
				issue and driver's license number of the mother, if known;
							(13)the city and
				State where possible conception took place;
							(14)the date or
				estimated date (or range of dates) of possible conception;
							(15)the birth date of
				the child or the approximate delivery date, if known; and
							(16)the name and
				gender of the child, if known.
							(d)Collection of
				State information and transmission to the National Responsible Father
				Registry
							(1)CollectionThe
				State shall collect the information described in subsection (c) submitted by
				the possible father and enter such information into the State Responsible
				Father Registry.
							(2)TransmissionNot
				later than the date that is 3 business days after the date on which any
				information described in subsection (c) is entered into the State Responsible
				Father Registry, the State shall furnish such information to the Secretary, in
				an electronic format designated by the Secretary, for purposes of including the
				information in the National Responsible Father Registry.
							(3)RequirementThe
				procedures established under subsection (b) (1) shall include a means by which
				a possible father is informed that the registry may be used to establish an
				obligation to support a child or children. Except as provided in subsection
				(g), registration shall not constitute an admission of guilt to any crime under
				Federal or State law.
							(e)Establishment of
				Registration Centers
							(1)In
				generalThe State shall establish centers in various locations
				throughout the State so that registration forms for the State Responsible
				Father Registry are easily accessible to possible fathers.
							(2)SitesThe
				sites of the centers described in paragraph (1) may include (but are not
				limited to) the following:
								(A)State and local
				hospitals.
								(B)Courthouses in
				which family courts are located.
								(C)State departments
				of motor vehicles.
								(D)State welfare
				agencies.
								(E)State health
				department offices.
								(F)State vital
				records offices.
								(G)State probate
				courts.
								(H)State-operated or
				-sponsored websites for each center established in accordance with this
				subsection.
								(f)Method of
				submitting registrationThe State shall permit a possible father
				to submit information to the State Responsible Father Registry electronically,
				in person, or by mail. The State shall not charge a fee for registering in the
				State Responsible Father Registry.
						(g)Penalties for
				submission of false informationA State shall have in effect a
				law that provides that any person who knowingly submits false information to a
				State Responsible Father Registry shall be guilty of the highest class of
				misdemeanor under State law.
						(h)Accuracy of
				dataA possible father is solely responsible for the accuracy of
				the information contained in his registration and he shall be responsible for
				updating the information, if needed to keep it accurate. The information
				contained in the registration is presumed accurate. Notice regarding a
				proceeding shall be deemed received by the possible father if sent or delivered
				to him at the most recent address he provided in subsection (c)(5).
						(i)Privacy
				safeguardsThe State shall establish procedures to ensure that
				the information maintained in the State Responsible Father Registry is subject
				to same the privacy safeguards as the privacy safeguards required under section
				454(26).
						444.Grants to
				States to promote responsible fatherhood
						(a)Grants to
				StatesThe Secretary may make
				a grant to a State that enters into an agreement with the Secretary pursuant to
				section 442 to become a participating State for purposes of—
							(1)modifying an existing State Responsible
				Father Registry to the extent necessary for the registry to meet the
				requirements of section 443; or
							(2)establishing a State Responsible Father
				Registry that meets the requirements of section 443.
							(b)ConditionAs
				a condition for receiving a grant under this section, a State shall agree
				to—
							(1)maintain an
				automated State Responsible Father Registry in accordance with the requirements
				of section 443; and
							(2)support the
				nationwide responsible fatherhood and responsible father registry educational
				campaign established under section 441(b).
							(c)AmountA grant made under this section shall be in
				such an amount as the Secretary determines appropriate.
						(d)Use of
				fundsFunds received under a
				grant made under this section may be used to reimburse a participating State in
				whole or in part for costs incurred to modify an existing State Responsible
				Father Registry or to establish a State Responsible Father Registry, and to
				reimburse the State in whole or in part for costs incurred to satisfy the
				conditions specified in subsection (b).
						(e)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary for fiscal year 2013
				and each fiscal year thereafter for purposes of making grants to States under
				this
				section.
						.
		
